I dissent. There is no consideration for the mortgage of a married woman's separate property to secure her husband's promise to pay an outlawed debt.
The bank took the assignment with notice, or with what is equivalent to notice, of the invalidity of the mortgage. The vice-president of the corporation and its secretary and cashier, both of whom were present and acting on behalf of the bank when the assignment was taken, knew that the mortgage had been made by Mrs. McDonald upon her separate property to secure an antecedent debt of her husband. This knowledge is imputed to the bank, and was sufficient *Page 257 
to put it upon inquiry. Inquiry of Mrs. McDonald would have disclosed the whole truth, and the neglect to make it leaves the bank charged with notice of all it could have learned if such inquiry had been made. (Civ. Code, sec. 19)
The judgment should be reversed.